Citation Nr: 1034657	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-21 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for genital herpes.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1973.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In June 2010, the Veteran presented sworn testimony during a 
personal hearing at VA Central Office in Washington, DC, which 
was chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA claims 
folder.  Additionally, evidence has been associated with the 
Veteran's claims folder accompanied by waivers of local 
consideration.  These waivers are contained in the Veteran's 
claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2009).  
Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) 
will have an opportunity to review this newly submitted evidence 
before readujdicating the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to Hickson element (1), the medical evidence of record 
indicates a current diagnosis of genital herpes.  See, e.g., a VA 
treatment record dated in December 2005.   
With respect to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, service treatment records 
dated in November 1972 show that the Veteran was treated for 
groin pain.  Cultures at the time revealed mycoplasma and 
trichomonas.  

In addition to the November 1972 treatment record, the Veteran 
has stated that he acquired and received treatment for genital 
herpes while stationed aboard the USS Inchon in 1971 with 
subsequent treatment while stationed in the Marine barracks at 
Annapolis, Maryland as well as at Guantanamo Bay.  See the June 
2010 Board hearing transcript, page 3.  Although the Veteran's 
available service treatment records are absent any documentation 
of genital herpes specifically, his personnel records indicate 
service at the Marine barrack in Annapolis from October 1971 to 
August 1972.  In any event, on Remand, the RO should contact the 
NPRC to locate all treatment records from the USS Inchon, Marine 
barracks at Annapolis, and Guantanamo Bay from 1971 to 1972   
following the current procedures prescribed in 38 C.F.R. § 
3.159(c).  The RO should then associate these records, if any, 
with the Veteran's claims file.     

With respect to Hickson element (3), medical nexus, none of the 
medical records currently associated with the Veteran's VA claims 
file offer an opinion as to a possible causal relationship 
between the Veteran's genital herpes and his period of military 
service to include his treatment for groin pain and various 
infections in November 1972.

In light of the foregoing, an examination and medical nexus 
opinion must be obtained which addresses the nature of the 
Veteran's disability and whether such is related to his military 
service.  See Charles v. Principi, 16 Vet. App.  370 (2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim].  

During the above-referenced personal hearing in June 2010, the 
Veteran discussed the severity of his genital herpes.  He also 
indicated that he underwent treatment at a VA outpatient clinic 
for his genital herpes.  See the June 2010 Board hearing 
transcript, page 4.  Although the Veteran submitted VA treatment 
records from January to February 1990, the Board notes that the 
claims folder is otherwise negative for any VA treatment records 
prior to December 2004.

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the service 
department and request through 
appropriate channels medical treatment 
reports for the Veteran from the USS 
Inchon, Marine barracks at Annapolis, 
Maryland, and Guantanamo Bay from 1971 
to 1972.  The RO should also request 
any outstanding VA treatment records 
from 1991 to December 2004.  

All attempts to secure this evidence 
must be documented in the claims folder 
by the RO.
2.	Then the Veteran should be afforded a 
VA examination for the purpose of 
obtaining an opinion as to whether it 
is at least as likely as not (50 
percent or greater) that his genital 
herpes is related to his active 
service, to include his complaints of 
groin pain in November 1972. 

The examiner should indicate in his/her 
report that the claims file was 
reviewed.  Any and all studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.  A 
rationale for all opinions expressed 
should be provided.  If any opinion 
cannot be made without resort to 
speculation, the examiner should so 
state with supporting rationale.    
A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

In providing the requested opinion, the 
examiner should be advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to 
find against it.
   
3.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


